          Case 1:19-cv-00004-GHW Document 22 Filed 03/29/19 Page 1 of 1

                                                                        DLA Piper LLP (US)
                                                                        1251 Avenue of the Americas
                                                                        27th Floor
                                                                        New York, New York 10020-1104
                                                                        www.dlapiper.com

                                                                        Douglas Walter Mateyaschuk II
                                                                        douglas.mateyaschuk@dlapiper.com
                                                                        T 212.335.4984
                                                                        F 212.884.8455

March 29, 2019


BY ECF

The Honorable Gregory H. Woods
United States District Court Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007
(212) 805-0296
WoodsNYSDChambers@nysd.uscourts.gov

        Re:      Averbach, et al. v. Cairo Amman Bank, No. 1:19-cv-00004-GHW
                 (S.D.N.Y. filed Jan. 1, 2019)

Dear Judge Woods:

        We represent Defendant Cairo Amman Bank (“CAB”) in the above-referenced action. We write
pursuant to Your Honor’s Individual Rules of Practice in Civil Cases 1.A and 1.E to request an
adjournment of the initial pretrial conference (ECF No. 14) that was automatically scheduled prior to
CAB’s appearance in this action and prior to this Court’s order granting in part CAB’s motion for an
extension of time to answer or otherwise respond to the complaint (ECF No. 19). This is the first request
to adjourn the initial pretrial conference; plaintiffs have been consulted and consent to this request.

          Pursuant to this Court’s order of February 4, 2019 (ECF No. 19), CAB’s deadline “to answer or
otherwise respond to the complaint is extended to July 16, 2019. Any pre-motion letter requesting leave
to file a motion to dismiss is due no later than May 16, 2019.” Accordingly, the parties have conferred
and respectfully request that the Court adjourn the initial pretrial conference (currently scheduled for April
9, 2019) and the parties’ related deadline to file a joint letter and proposed case management plan
(currently schedule for April 2, 2019) until a date following CAB’s submission of its pre-motion letter on
May 16, 2019.

        We thank the Court in advance for its consideration of this request.

                                                           Respectfully submitted,


                                                           /S/
                                                           Douglas W. Mateyaschuk
cc:     All Counsel of Record (by ECF)
